Citation Nr: 1206933	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain with residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The residuals of the service-connected lumbosacral strain include radiating pain and some limitation of spinal motion with forward flexion greater than 60 degrees and a combined thoracolumbar range of motion in excess of 120 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbosacral strain with residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

In any event, the Veteran is challenging the initial evaluation assigned following the grant of service connection for lumbosacral strain with residuals.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine of 85 degrees or less, with a combined range of motion of the thoracolumbar spine of 235 degrees or less, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or where there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned with forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings require unfavorable ankylosis of the thoracolumbar or entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See id., Note (2); see also id., at Plate V.  

A higher rating could also be assigned based on incapacitating episodes if the Veteran has intervertebral disc syndrome, or a separate rating could be assigned for neurological manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

The Veteran reports that he has low back pain that radiates down the left leg with any long term standing or sitting, as well as some numbness radiating down his left leg.  He also reports occasional weakness to a degree of complete loss of stability in the left leg causing loss of balance and sometimes falling.  
 
The Veteran was afforded a VA spine examination in August 2006.  He complained of back pain and numbness radiating down the left leg to the left calf.  He had lost no time from his job as a truck driver due to back pain and had no problems with his activities of daily living.  Physical examination of the back and spine revealed minimal tenderness.  Forward flexion of the thoracolumbar spine was to 80 degrees, and extension was to 20 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 35 degrees bilaterally - all with pain.  There was no change in the range of motion with repetitive motion.  Motor and sensory examination of the lower extremities was grossly normal, equal, and symmetrical bilaterally.  Knee and ankle jerks were also equal.  The Veteran did complain of a very slight difference in perception of light touch over the lateral aspect of the left lower extremity; however, he was able to perceive light touch in that area.  The difference was not measurable.  The Veteran had no incapacitating episodes with bed rest ordered by a physician.  The examiner diagnosed lumbosacral strain with residuals.  

A January 2007 report from a private chiropractor notes the Veteran's complaints of a history of low back pain with radicular pain and weakness into the left lower extremity.  The Veteran reported that sometimes he falls due to a temporary loss of strength.  Physical examination of the back and spine revealed tenderness.  Flexion of the thoracolumbar spine was to 70 degrees, lateral flexion was to 20 degrees bilaterally, and right lateral rotation was to 25 degrees - all with pain.  Extension was to 20 degrees and left lateral rotation was to 30 degrees - both without pain.  Lower extremity reflexes were normal.  The chiropractor's impression based upon history, examination and radiographic evaluation was that the Veteran had lumbar segmental dysfunction, spinal nerve root compression, and spondylolisthesis-acquired.   

The Veteran was afforded another VA spine examination in October 2008.  He complained of low back pain, as well as left lower extremity numbness and tingling with prolonged standing.  The pain, described as tingling, burning, and numbness, reportedly radiated to the left posteriolateral thigh and left foot.  The Veteran denied incapacitating episodes during the past 12 months.  Physical examination revealed no spasm, atrophy, guarding, tenderness, or weakness.  The Veteran did not have spasm, tenderness, or guarding severe enough to cause an abnormal gait or spinal contour.  Posture and gait were normal and there were no abnormal spinal curvatures.  Lower extremity examination revealed 5/5 strength with no atrophy and normal muscle tone.  Reflexes were 2+ and there was no abnormal sensation.  There was no ankylosis of the spine.  Forward flexion of the thoracolumbar spine was to 75 degrees, left lateral flexion was to 20 degrees, and left lateral rotation was to 25 degrees - all with pain at the endpoint of motion and no additional limitation of motion on repetitive use.  Extension was to 30 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was to 25 degrees - all with no pain and no additional limitation of motion on repetitive use.  The examiner diagnosed spondylolysis with spondylolisthesis L4.  She stated there was no effect on the Veteran's activities of daily living, but he had increased low back pain with loading and unloading his truck, which slowed him down on the job.  He had not missed any work in the last 12 months due to low back pain.  

The medical evidence in this case shows forward flexion limited at most to 70 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees during testing in August 2006, January 2007, and October 2008, even when considering the effects of pain and repetitive use.  The Veteran's gait is normal as is his spinal contour.  As such, the medical evidence indicates that a higher rating is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.

The evidence does not show and the Veteran does not report any incapacitating episodes.  In August 2006, the VA examiner reported that the Veteran had no incapacitating episodes with bed rest ordered by a physician, and in October 2008 the Veteran denied incapacitating episodes during the past 12 months.  Thus, a rating based on incapacitating episodes under Diagnostic Code 5243 is not appropriate in this case.  

The Board is cognizant of the Veteran's complaints of left lower extremity symptomatology.  However, neurological testing of the lower extremities in August 2006 and October 2008 does not suggest that the Veteran has incomplete paralysis of any nerve as a result of his service-connected lumbosacral strain with residuals.  Motor, sensory, and reflex testing has been normal except for the Veteran's report in August 2006 of a very slight difference in perception of light touch over the lateral aspect of the left lower extremity.  The difference was not measurable and the Veteran could perceive light touch in the area.  As such, a separate rating for neurological manifestations is not warranted.  See 38 C.F.R. § 4.124a (2011) (Diseases of the Peripheral Nerves).  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an initial evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbosacral strain with residuals.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for lumbosacral strain with residuals at any time during the course of the claim.  See Fenderson, supra.

The Board has also considered whether the Veteran's lumbosacral strain with residuals presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain with residuals is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


